—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Thomas A. Coughlin III, Commissioner of Correctional Services, dated September 23, 1993, made after a hearing, finding the petitioner guilty of possession of gambling paraphernalia and possession of unauthorized jewelry, and imposing a penalty, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Dolan, J.), dated May 4, 1994, which granted the motion of the respondents to dismiss the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, there was substantial evidence in the record to support the Commissioner’s determination (see, Matter of Lahey v Kelly, 71 NY2d 135, 140).
The Petitioner’s remaining contentions are without merit. Bracken, J. P., Miller, Joy, Haft and Krausman, JJ., concur.